Motion by Employers Mutual Liability Insurance Co. to dismiss the appeal taken by employer denied on the ground that the appeal taken May 27, 1957 from the award of May 14, 1957 brings up for review the intermediate decision of May 2, 1955 discharging the carrier; and on the further ground that the findings of fact made after the appeal of May 27,1957 reiterate and formalize the earlier decision holding the carrier’s policy did not cover the accident here involved. Since a fragmented disposal of an appeal should be avoided, decision on the controversy between the appellant and the owner of the property and its carrier should be made at the same time as that between appellant and its carrier, and the ease is restored to the calendar for the April Term. Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ., concur.